DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-7, 9-12, 14-17, and 19-24 are pending in this application.               Claims 1, 5-6, 10-11, 15-16, and 20 are presented as amended claims.
               Claims 2, 4, 7, 9, 12, 14, 17, 19, and 21-24 are presented as original claims.
               Claims 3, 8, 13, and 18 stand withdrawn or cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sending, by the computer processor, a first vehicle use notification message to the vehicle when a second use time plan of a second user who is allowed to use the vehicle is not in conflict with the first use time plan, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan.” It is unclear what the contingency created by the word “when” is meant to address.
It appears the clause “who is allowed to use the vehicle is not in conflict with the first use time plan” is meant to modify “a second user”, which does not leave a clause for “when” to modify. Examiner will interpret the claim as if written: sending, by the computer processor, a first vehicle use notification message to the vehicle when a second use time plan of a second user, who is allowed to use the vehicle, is not in conflict with the first use time plan, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan.” Such that “who is allowed to use the vehicle” is offset by commas and the when modifies “is not in conflict with the first use time plan.”
Correction is required. Claims 2, 4, 5, and 22 are rejected due to their dependency on claim 1
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12, 14-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160093216 A1) (hereinafter Lee) in view of Tamai (US 20020010602 A1) in further view of Cronin (US 20150066547 A1) (hereinafter Cronin). As regards the individual claims:
Regarding claim 1, Lee teaches:
A vehicle management method for managing a vehicle in an intelligent transportation system (ITS) comprising a management center, the vehicle, and an in-vehicle device disposed on the vehicle, wherein the management center and the in-vehicle device are adapted to communicate with each other via a communications interface (Lee: Claim 001; a fleet management system including a processor for receiving data from fleet vehicle telematics control units) 
and wherein the vehicle management method comprises: obtaining, by a computer processor of the management center, mode identifier information of the vehicle (Lee: ¶ 052; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes [in response to communications]) 
wherein the mode identifier information indicates that the vehicle is in a rent mode or a self-use mode (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes. . . . For example, the TCU may be programmed to operate in a “rental mode,” [or the] TCU may also be toggled to a “sharing mode.”) 
wherein the mode identifier information indicates that the vehicle is in a rent mode or a self-use mode, wherein the rent mode indicates that any user is allowed to independently use the vehicle (Lee: ¶ 052; the TCU may be programmed to operate in a “rental mode,” where the vehicle is available as part of a rental program.) 
and wherein the self-use mode indicates that only a self-use user is allowed to use the vehicle (Lee: ¶ 061; TCU could be set for additional mode [such as] for use a corporate or municipal pool for a certain period of time. In these modes, the TCU can enable (or preclude) vehicle access) 
and scheduling, by the computer processor, the vehicle according to the mode identifier information (Lee: ¶ 056; a vehicle is toggled to and operating in a sharing mode. First, a sharing reservation 500 is received by the system. At the appropriate 

    PNG
    media_image1.png
    778
    623
    media_image1.png
    Greyscale

Lee Step 545 Requires Rental Car Mode
sending, by the computer processor, a first vehicle use notification message to the vehicle (Lee: ¶ 056; a sharing reservation 500 is received by the system) (Lee: ¶ 056; before a user seeks to access the vehicle, information about the reservation is downloaded to the TCU of the vehicle associated with the reservation 505. In this manner, the user associated with the reservation can access the vehicle with a card key 
However Lee does not explicitly teach: wherein scheduling the vehicle comprises: obtaining, by the computer processor, a first use time plan of a first user who is going to use the vehicle; and when a second use time plan of a second user who is allowed to use the vehicle is not in conflict with the first use time plan, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan and wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode and wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode.
However, Tamai does teach:
wherein scheduling the vehicle comprises: (Tamai: ¶ 056; The rent request information 13 is input through the intranet . . . at the same time, the private car availability information I12 is updated based on the rent request information . . . In this case, information about the period during which the customer B is scheduled to rent the private car of the customer A and about the model of the private car that the customer B is scheduled to rent is deleted from the private car availability information) 
obtaining, by the computer processor, a first use time plan of a first user who is going to use the vehicle; (Tamai: ¶ 055; is input through the intranet . . . for example, a name and an age of the customer B, the number of fellow travelers, desired renting 
when a second use time plan of a second user who is allowed to use the vehicle is not in conflict with the first use time plan, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing)) (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent.)
wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode (Tamai: ¶ 055; customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists)
or wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode (Tamai: ¶ 009; a system for individually renting a private car that enables a traveler (a second customer) to easily rent the private car that the traveler desires to rent (from a first customer));
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the further teachings of Tamai based on a motivation to increase the stock of the rental car of a model so that renters desirous to rent does not run short of selection (Tamai: ¶ 008).
However, neither Lee nor Tamai explicitly teach:
obtaining, by the computer processor, an updated use time plan of the second user; determining, by the computer processor, whether the updated use time plan is in conflict with the first use time plan; receiving, by the computer processor, an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan; scheduling, by the computer processor according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user; and scheduling, by the computer processor according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user; however, Cronin teaches:
obtaining, by the computer processor, an updated use time plan of the second user (Cronin: Fig. 2) (Cronin: ¶ 026; determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then alternative event time information, include alternative event start and end times, may be received at block 234.);

    PNG
    media_image2.png
    580
    451
    media_image2.png
    Greyscale

determining, by the computer processor, whether the updated use time plan is in conflict with the first use time plan receiving, by the computer processor, an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan (Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1) may be notified at block 264, using visual messaging, lighting, and/or audio mechanisms, such as displays, LEDs, speakers, or other transducers. Conflicts may be determined due to a direct event time conflict, as discussed above, or by analyzing other scheduled items, including their location and nature, to determine whether travel time from a scheduled item to a selected event result in a conflict.)
scheduling, by the computer processor according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user and scheduling, by the computer processor according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user. (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or more lengthy transmissions, such as images of the event or sound clips of performers at the event, etc.) (Cronin: ¶ 026; If a conflict exists, a determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then alternative event time information, include alternative event start and end times, may be received at block 234. If no alternatives exist, as determined at block 268, then the transaction may be canceled at block 274, and the method 222 may include refraining from adjusting the schedule to include the schedule update information. At this time the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee as modified by Tamai with the further teachings of Cronin based on a motivation to improve scheduling of a time-specific event for which there are multiple users vying for access. In the instant case, the availability of the vehicle is such an event, and scheduling of it can be improved by using a mobile module capable of receiving dynamically updated availability information (Cronin: ¶ Abst.) including an in-vehicle component (Cronin: ¶ 020).
Regarding claim 2, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 1. Lee further teaches:
wherein after obtaining the mode identifier information of the vehicle, the vehicle management method further comprises sending, by the computer processor, the mode identifier information to the vehicle to enable the vehicle to set the rent mode or the self-use mode (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes. . . . For example, the TCU may be programmed to operate in a “rental mode,” [or the] TCU may also be toggled to a “sharing mode.”) (Lee: ¶ 056; a sharing reservation 500 is received by the system. . . . At the appropriate time, the TCU enables sharing mode access functions 515) 
Claim 3 is cancelled by Applicant’s amendment entered on January 6, 2021
Regarding claim 4, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 1. Tamai further teaches:
wherein before obtaining the first use time plan, the vehicle management method further comprises (Tamai: ¶ 054; (Step S1, first customer information transmitting processing). The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing).) 
obtaining, by the computer processor, the second use time plan (Tamai: ¶ 016; produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used, private car information representing a model of the private car and car housing place) 
and sending, by the computer processor, a second vehicle use notification message to the vehicle, wherein the second vehicle use notification message comprises identity information of the second user and the second use time plan of (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing).) (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and 
Regarding claim 5, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 1. Tamai further teaches:
further comprising sending, by the computer processor (Tamai: ¶ 016; produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used, private car information representing a model of the private car and car housing place) 
Cronin further teaches:
a third vehicle use notification message to the vehicle when the updated use time plan of the second user is not in conflict with the first use time plan wherein the third vehicle use notification message comprises identity information of the second user and the updated use time plan(Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1)) (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or more lengthy transmissions, such as images of the event or sound clips of performers at the event, etc.)
Regarding claim 6, Lee teaches:
A vehicle management method for managingin-vehicle device disposed on the vehicle, wherein the ITS and the in-vehicle device are adapted to communicate with each other via a communications interface, and 
receiving, by a computer processor of the management center, a vehicle-scheduling message from the management center according to mode identifier information of the vehicle (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes. . . . For example, the TCU may be programmed to operate in a “rental mode,” [or the] TCU may also be toggled to a “sharing mode.”)
wherein the mode identifier information indicates that the vehicle is in a rent mode or a self-use mode, wherein the rent mode indicates that any user is allowed to independently use the vehicle, wherein the self-use mode indicates that only a self- use user is allowed to use the vehicle (Lee: ¶ 052; the TCU may be programmed to operate in a “rental mode,” where the vehicle is available as part of a rental program.) (Lee: ¶ 061; TCU could be set for additional modes [such as] for use a corporate or municipal pool for a certain period of time. In these modes, the TCU can enable (or preclude) vehicle access) 
performing, by the computer processor, use control according to the vehicle scheduling message (Lee: ¶ 052; TCU may be programmed, when a vehicle first enters 
However, Lee does not explicitly teach wherein receiving the vehicle scheduling message comprises receiving, by the computer processor, a first vehicle use notification message from the management device when a first use time plan of a first user who is going to use the vehicle is not in conflict with a second use time plan of the second user who is allowed to use the vehicle, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan, and wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode, or wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode. But, Tamai does teach: 
wherein receiving the vehicle scheduling message comprises receiving, by the computer processor, a first vehicle use notification message from the management device when a first use time plan of a first user who is going to use the vehicle is not in conflict with a second use time plan of the second user who is allowed to use the vehicle, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing). The first customer information I11 is input through the intranet TN to the dealer server name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent.)
wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode (Tamai: ¶ 055; the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists.)
wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent.) (Tamai: ¶ a second customer) to easily rent the private car that the traveler desires to rent (from a first customer))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Lee with the further teachings of Tamai based on a motivation to increase the stock of the rental car of a model so that renters desirous to rent does not run short of selection (Tamai: ¶ 008).
However, neither Lee nor Tamai explicitly teach:
performing, by the computer processor, use control according to the vehicle scheduling message, obtaining, by the computer processor, an updated use time plan of the second user; determining, by the computer processor, whether the updated use time plan of the second user is in conflict with the first use time plan; receiving, by the computer processor, an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan; scheduling, by the computer processor according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user; and scheduling, by the computer processor according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user; however, Cronin teaches:
obtaining, by the computer processor, an updated use time plan of the second user (Cronin: Fig. 2) (Cronin: ¶ 026; determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then 
determining, by the computer processor, whether the updated use time plan of the second user is in conflict with the first use time plan; receiving, by the computer processor, an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan (Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1) may be notified at block 264, using visual messaging, lighting, and/or audio mechanisms, such as displays, LEDs, speakers, or other transducers. Conflicts may be determined due to a direct event time conflict, as discussed above, or by analyzing other scheduled items, including their location and nature, to determine whether travel time from a scheduled item to a selected event result in a conflict.)
scheduling, by the computer processor according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user; and scheduling, by the computer processor according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or more lengthy transmissions, such as images of the event or sound clips of performers at the event, etc.) (Cronin: ¶ 026; If a conflict exists, a determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then alternative event time information, include alternative event start and end times, may be received 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee as modified by Tamai with the further teachings of Cronin based on a motivation to improve scheduling of a time-specific event for which there are multiple users vying for access. In the instant case, the availability of the vehicle is such an event, and scheduling of it can be improved by using a mobile module capable of receiving dynamically updated availability information (Cronin: ¶ Abst.) including an in-vehicle component (Cronin: ¶ 020).
Regarding claim 7, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 1. Lee further teaches:
obtaining, by the computer processor, the mode identifier information of the vehicle (Lee: ¶ 056; a sharing reservation 500 is received by the system. . . . At the appropriate time, the TCU enables sharing mode access functions 515) 
and setting, by the computer processor, the rent mode or the self-use mode according to the mode identifier information. (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes. . . . For example, the TCU may be programmed to operate in a “rental mode,” [or the] TCU may also be toggled to a “sharing mode.”)
Claim 8 is cancelled by Applicant’s amendment entered on January 6, 2021
Regarding claim 9, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 6. Tamai further teaches:
wherein before receiving the first vehicle use notification message from the management device, the vehicle management method further comprises receiving, by the computer processor, a second vehicle use notification message from the management device (Tamai: ¶ 016; produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used, private car information representing a model of the private car and car housing place) 
and wherein the second vehicle use notification message comprises identity information of the second userthe private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing).) (Tamai: ¶ 055; for example, a name
Regarding claim 10, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 6. Tamai further teaches:
further comprising receiving, by the computer processor a third vehicle use notification message from the management device (Tamai: ¶ 056; information about the period during which the customer B is scheduled to rent the private car of the customer A and about the model of the private car that the customer B is scheduled to rent is deleted from the private car availability information I12. The rent request information I13 is displayed on the first dealer terminal 11 and the customer A is informed by the business office of a desire for renting the private car of the customer A. Then, if the customer A approves the rental of the private car of the customer A, a rental contract is concluded) (Tamai: ¶ 016; produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used, private car information representing a model of the private car and car housing place) (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent).
Cronin further teaches:
when an updated use time plan of the second user is not in conflict with the first use time plan and wherein the third vehicle use notification message comprises identity information of the second user and the updated use time plan(Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1)) (Cronin: ¶ 023; If no conflict exists, 
Regarding claim 11, Lee teaches:
A vehicle management apparatus for managing a vehicle in an intelligent transportation system (ITS) comprising a management center, the vehicle, and an in-vehicle device disposed on the vehicle, wherein the management center and the in-vehicle control device are adapted to communicate with each other via a communications interface, and wherein the vehicle management apparatus comprises, a memory comprising instructions (Lee: Claim 001; A system . . . comprising: a plurality of fleet vehicles, each including a telematics control unit, said telematics control unit including a processor [and a] a fleet management system including a processor for receiving data from fleet vehicle telematics control units, associating each telematics unit and the data received therefrom with a specific fleet vehicle, and transmitting vehicle specific programming to the telematics control units) 
and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: obtain mode identifier information of a vehicle, (Lee: Claim 001; an application module associated with the fleet management system enabling the selection of an operational mode for a fleet vehicle from a plurality of available operational vehicle modes, each mode associated with different telematics control unit programming, wherein selection of a vehicle operational mode causes the fleet management system to transmit programming associated with the selected operational mode from the management system to the telematics control unit of the 
wherein the mode identifier information indicates that the vehicle is in a rent mode or a self-use mode, wherein the rent mode indicates that any user is allowed to independently use the vehicle, and wherein the self-use mode indicates that only a self-use user is allowed to use the vehicle; (Lee: ¶ 052; the TCU may be programmed to operate in a “rental mode,” where the vehicle is available as part of a rental program.) (Lee: ¶ 061; TCU could be set for additional modes [such as] for use a corporate or municipal pool for a certain period of time. In these modes, the TCU can enable (or preclude) vehicle access)
send a first vehicle use notification message to the vehicle (Lee: ¶ 056; a sharing reservation 500 is received by the system) (Lee: ¶ 056; before a user seeks to access the vehicle, information about the reservation is downloaded to the TCU of the vehicle associated with the reservation 505. In this manner, the user associated with the reservation can access the vehicle with a card key (or other access device) at the appropriate time, even where the TCU is out of communication with the management system.) 
However, Lee does not explicitly teach 
schedule the vehicle according to the mode identifier information; obtain a first use time plan of a first user who is going to use the vehicle (Tamai: ¶ 016; causing the first dealer terminal to produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used) (Tamai: ¶ 056; The rent request information 13 is input through the intranet . . . at the same time, the private car availability information I12 is updated based on the rent request information . . . In this case, information about the period during which the customer B is scheduled to rent the private car of the customer A and about the model of the private car that the customer B is scheduled to rent is deleted from the private car availability information)
when a second use time plan of a second user who is allowed to use the vehicle is not in conflict with the first use time plan, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of 
wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode, and wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode. (Tamai: ¶ 055; the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Lee with the further teachings of Tamai based on a motivation to increase the stock of the rental car of a model so that renters desirous to rent does not run short of selection (Tamai: ¶ 008).
However, neither Lee nor Tamai explicitly teach:
obtain an updated use time plan of the second user; determine whether the updated use time plan is in conflict with the first use time plan; receive an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan; schedule, according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user; and schedule, according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user; but Cronin does teach:
obtain an updated use time plan of the second user (Cronin: Fig. 2) (Cronin: ¶ 026; determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then alternative event time information, include alternative event start and end times, may be received at block 234.);
determine whether the updated use time plan is in conflict with the first use time plan; receive an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan (Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1) may be notified at block 264, using visual messaging, lighting, and/or audio mechanisms, such as displays, LEDs, speakers, or other transducers. Conflicts may be determined due to a direct event time conflict, as discussed above, or by analyzing other scheduled items, including their location and nature, to determine whether travel time from a scheduled item to a selected event result in a conflict.)
schedule, according to the alarm response message, a new vehicle for the second user when the vehicle is used by the first user; and schedule, according to the alarm response message, the new vehicle for the first user when the vehicle is not used by the first user (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee as modified by Tamai with the further teachings of Cronin based on a motivation to improve scheduling of a time-specific event for which there are multiple users vying for access. In the instant case, the availability of the vehicle is such an event, and scheduling of it can be improved by using a mobile module capable of receiving dynamically updated availability information (Cronin: ¶ Abst.) including an in-vehicle component (Cronin: ¶ 020).
Regarding claim 12, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 11. Lee further teaches:
wherein the instructions further cause the processor to be configured to send the mode identifier information to the vehicle to enable the vehicle to set the rent mode or the self-use mode. (Lee: ¶ 056; a sharing reservation 500 is received by the system. . . . At the appropriate time, the TCU enables sharing mode access functions 515) (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a 
Claim 13 is cancelled by Applicant’s amendment entered on January 6, 2021
Regarding claim 14, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 11. Tamai further teaches:
wherein the instructions further cause the processor to be configured to: obtain the second use time plan; (Tamai: ¶ 016; produce scheduled traveling period information representing a scheduled traveling period during which a private car possessed by a first customer is not used, private car information representing a model of the private car and car housing place)
and send a second vehicle use notification message to the vehicle, wherein the second vehicle use notification message comprises identity information of the second user and the second use time plan. (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent) (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of 
Regarding claim 15, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 11. Tamai further teaches:
send a third vehicle use notification message to the vehicle (Tamai: ¶ 056; The rent request information 13 is input through the intranet TN to the dealer server 12 and is transferred through the intranet TN to the first dealer terminal 11 and, at the same time, the private car availability information I12 is updated based on the rent request information 13 (Step S4, rent request information transferring processing)) 
Cronin further teaches:
when the updated use time plan is not in conflict with the first use time plan, and wherein the third vehicle use notification message comprises identity information of the second user and the updated use time plan (Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1)) (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or more lengthy transmissions, such as images of the event or sound clips of performers at the event, etc.) 
Regarding claim 16, Lee teaches:
A vehicle management apparatus for managing a vehicle in an intelligent transportation system (ITS) comprising (Lee: Claim 001; a fleet management system including a processor for receiving data from fleet vehicle telematics control units) 
management center, the vehicle, and an in-vehicle device disposed on the vehicle, wherein the management center and the in-vehicle device are adapted to communicate with each other via a communications interface, (Lee: Claim 001; A system . . . comprising: a plurality of fleet vehicles, each including a telematics control unit, said telematics control unit including a processor [and a] a fleet management system including a processor for receiving data from fleet vehicle telematics control units, associating each telematics unit and the data received therefrom with a specific fleet vehicle, and transmitting vehicle specific programming to the telematics control units) 
and wherein the vehicle management apparatus comprises, a receiver configured to: receive a vehicle scheduling message from the management center
receive a first vehicle use notification message from the management device (Lee: ¶ 056; a sharing reservation 500 is received by the system) (Lee: ¶ 056; before a 
and a processor coupled to the receiver and configured to perform use control according to the vehicle scheduling message. (Lee: ¶ 058; The doors may also be automatically locked by the TCU if the car is set to remain in sharing mode and the TCU determines that they are unlocked.) (Lee: ¶ 052; TCU may be programmed, when a vehicle first enters this mode, such that the doors are unlocked, the starter is enabled, and the alarm is disconnected)
However, Lee does not explicitly teach when a first use time plan of a first user who is going to use the vehicle is not in conflict with a second use time plan of a second user who is allowed to use the vehicle, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan, wherein the first use plan time comprises rent duration information of the first user and wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode and wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode. But Tamai does teach
when a first use time plan of a first user who is going to use the vehicle is not in conflict with a second use time plan of a second user who is allowed to use the vehicle, wherein the first vehicle use notification message comprises identity information of the first user and the first use time plan, wherein the first use plan time comprises rent duration information of the first user, (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing).) (Tamai: ¶ 055; for example, a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent.) 
wherein the first user represents any other user different from the second user and the second user representing any user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the rent mode (Tamai: ¶ 009; a system for individually renting a private car that enables a traveler (a second customer) to easily rent the private car that the traveler desires to rent (from a first customer)) (Lee: ¶ 061; TCU could be set for additional mode [such as] for use a corporate or municipal pool for a certain period of time. In these modes, the TCU can enable (or preclude) vehicle access) 
and wherein the first user represents another self-use user different from the second user and the second user representing a self-use user who is allowed to use the vehicle when the mode identifier information indicates that the vehicle is in the self-use mode; (Tamai: ¶ 055; the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists.) (Tamai: ¶ 009; a system for individually renting a private car that enables a traveler (a second customer) to easily rent the private car that the traveler desires to rent (from a first customer))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Lee with the further teachings of Tamai based on a motivation to increase the stock of the rental car of a model so that renters desirous to rent does not run short of selection (Tamai: ¶ 008).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee with the further teachings of Tamai based on a motivation to increase the stock of the rental car of a model so that renters desirous to rent does not run short of selection (Tamai: ¶ 008).
However, neither Lee nor Tamai explicitly teach:
receive an updated use time plan of the second user; and receive an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan; . . . schedule, according to the alarm response message, a new vehicle for the second user when the updated use time plan of the second user is in conflict with the first use time plan and the vehicle is used by the first user; and schedule, according to the alarm response message, the new 
receive an updated use time plan of the second user (Cronin: Fig. 2) (Cronin: ¶ 026; determination can then be made at block 268 as to whether alternative events may be substituted for the selected event. If so, then alternative event time information, include alternative event start and end times, may be received at block 234.)
and receive an alarm response message from the vehicle, wherein the alarm response message indicates that the updated use time is in conflict with the first use time plan (Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1) may be notified at block 264, using visual messaging, lighting, and/or audio mechanisms, such as displays, LEDs, speakers, or other transducers. Conflicts may be determined due to a direct event time conflict, as discussed above, or by analyzing other scheduled items, including their location and nature, to determine whether travel time from a scheduled item to a selected event result in a conflict.)
schedule, according to the alarm response message, a new vehicle for the second user when the updated use time plan of the second user is in conflict with the first use time plan and the vehicle is used by the first user; and schedule, according to the alarm response message, the new vehicle for the first user when the updated use time plan of the second user is in conflict with the first use time plan and the vehicle is not used by the first user (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee as modified by Tamai with the further teachings of Cronin based on a motivation to improve scheduling of a time-specific event for which there are multiple users vying for access. In the instant case, the availability of the vehicle is such an event, and scheduling of it can be improved by using a mobile module capable of receiving dynamically updated availability information (Cronin: ¶ Abst.) including an in-vehicle component (Cronin: ¶ 020).
Regarding claim 17, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 16. Lee further teaches:
wherein the processor is further configured to: obtain the mode identifier information of the vehicle (Lee: ¶ 056; a sharing reservation 500 is received by the system. . . . At the appropriate time, the TCU enables sharing mode access functions 515) 
and set the rent mode or the self-use mode according to the mode identifier information. (Lee: ¶ 052 - 053; The TCU of the present invention may be programmed so that a vehicle can be operated in different vehicle modes. . . . For example, the TCU may be programmed to operate in a “rental mode,” [or the] TCU may also be toggled to a “sharing mode.”)
Claim 18 is cancelled by Applicant’s amendment entered on January 6, 2021
Regarding claim 19, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 16. Tamai further teaches:
wherein the receiver is further configured to receive a second vehicle use notification message from the management center, and wherein the second vehicle use notification message comprises identity information of the second user and an updated use time plan of the second user (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car, . . . are transmitted to the intranet TN as the first customer information I11 (Step S1, first customer information transmitting processing) . The first customer information I11 is input through the intranet TN to the dealer server 12 and is analyzed and, as shown in FIG. 3, the private car availability information I12 representing a state of availability of the private car in each region is produced and is transmitted to the intranet TN (Step S2, private car availability information transmitting processing)).
Regarding claim 20, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 16. Cronin further teaches:
wherein the receiver is further configured to receive a third vehicle use notification message from the management device the third vehicle use notification the updated use time plan of the second user is not in conflict with the first use time plan, or the updated use time plan is in conflict with the first use time plan and the vehicle is not used by the first user and wherein the third vehicle use notification message comprises identity information of the second user and an updated use time plan of the second user(Cronin: ¶ 024 If a schedule conflict is detected at block 244, the scheduled party (or a user of the apparatus, such as apparatus 100 shown in FIG. 1)) (Cronin: ¶ 023; If no conflict exists, then the purchase transaction may be completed at block 248, and other information associated with the event may be received at block 254 (e.g. the information discussed with respect to block 238 and/or more lengthy transmissions, such as images of the event or sound clips of performers at the event, etc.)
Regarding claim 21, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 1. Tamai further teaches:
wherein the first use time plan comprises rent duration information of the first user (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car) (Tamai: ¶ 055; car availability information I12 is input . . . and is provided to the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists. The customer B reads the private car availability information I12 and, if there is a private car that can be rented, the rent request information I13 representing a desire for renting the private car is produced [then] a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car 
Regarding claim 22, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 6. Tamai further teaches:
wherein the first use time plan comprises rent duration information of the first user (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car) (Tamai: ¶ 055; car availability information I12 is input . . . and is provided to the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists. The customer B reads the private car availability information I12 and, if there is a private car that can be rented, the rent request information I13 representing a desire for renting the private car is produced [then] a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information I12 to judge whether there exists a private car that can be rent. . . )
Regarding claim 23, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 11. Tamai further teaches:
wherein the first use time plan comprises rent duration information of the first user (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car) (Tamai: ¶ 055; car availability information I12 is input . . . and is provided to the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists. The customer B reads the private car availability information I12 and, if there is 
Regarding claim 24, as detailed above Lee as modified by Tamai teach the invention as claimed with respect to claim 16. Tamai further teaches:
wherein the first use time plan comprises rent duration information of the first user (Tamai: ¶ 054; information about the scheduled traveling period (for example, for one month) during which the customer A does not use his/her private car) (Tamai: ¶ 055; car availability information I12 is input . . . and is provided to the customer B who is scheduled to visit the region where the housing place of the private car of the customer A exists. The customer B reads the private car availability information I12 and, if there is a private car that can be rented, the rent request information I13 representing a desire for renting the private car is produced [then] a name and an age of the customer B, the number of fellow travelers, desired renting period, estimated mileage, desired rent fee are input to the second dealer terminal 13 and analyzed based on the private car availability information to judge whether there exists a private car that can be rent. . . )
Response to Arguments
Applicant's remarks filed June 14, 2021 have been fully considered but are not persuasive.
Applicant argues that neither Lee nor Tamai teach schedule, according to an alarm response message, a new vehicle for a user wherein the alarm response message indicates that an updated use time plan of the user who is allowed to use the vehicle is in conflict with the use time plan of the user 
Applicant further argues that neither Lee nor Tamai teach an alarm response message (Applicant Remarks, pg. 17). However, Cronin does teach such an alarm message, explaining that if a schedule conflict is detected, one or both parties to the proposed transaction can be warned using visual messaging, lighting, or similar (Cronin: ¶ 024). Physical notification is in addition to a rescheduling response that a person of ordinary skill in the art would understand to require messaging between the two parties engaged in the transaction
Applicant finally argues that neither Lee nor Tamai teach that the alarm response message triggers a new vehicle for the party of the transaction who’s request cannot be fulfilled (Applicant Remarks, pg. 17). However, Cronin does teach rectifying the unavailable of the asset for the party who did not have their request fulfilled. Cronin teaches that if a conflict exists, a determination can then be made at block 268 as to whether alternative events may be substituted for the unavailable event and then proposing it to user who may continue with selecting another or cancel the transaction (Cronin: ¶ 026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ehrmanet al. (US 8370268 B2) teaches a method and apparatus for automatically determining rental vehicle availability by an on-board device based on rental condition and communicating that status to central control station and providing for access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                             


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663